DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 12, 13, 15, 21, 23-25, 36, 53, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 8 of U.S. Patent No. 7,632,287. Although the claims at issue are not identical, they are not patentably distinct from each other because, if allowed, the instant claims would improperly extend the “right to exclude” already granted in the patent. The claims of the patent “anticipate” the claims of the application. Accordingly, the application claims are not patentable distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
All elements of claims 1, 2, 6, and 53 are found in claim 1 of the prior patent.
All elements of claim 3 are found in claim 4 of the prior patent (as it encompasses claim 1).
All elements of claim 4 are found in claim 5 of the prior patent (as it encompasses claim 1).
All elements of claim 5 are found in claim 7 of the prior patent (as it encompasses claim 1).
All elements of claim 7 are found in claim 8 of the prior patent (as it encompasses claim 1).
All elements of claim 12, 13, 21, 23, 24, 36, and 62 are found in claim 2 of the prior patent (as it encompasses claim 1).
All elements of claims 15, 25 are found in claim 3 of the prior patent (as it encompasses claims 2 and 1).

Claims 1-10, 12-21, 23-27, 30, 36, 53, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-11, 13, and 17 of U.S. Patent No. 8,911,473. Although the claims at issue are not identical, they are not patentably distinct from each other because, if allowed, the instant claims would improperly extend the “right to exclude” already granted in the patent. The claims of the patent “anticipate” the claims of the application. Accordingly, the application claims are not patentable distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
All elements of claims 1, 12, 23, 53, and 62 are found in claim 1 of the prior patent.
All elements of claims 2, 13, 21, 24, and 36 are found in claim 17 of the prior patent (as it encompasses claim 1).
All elements of claims 3 and 14 are found in claim 2 of the prior patent (as it encompasses claim 1).
All elements of claims 4, 16, 19, 26, and 30 are found in claim 4 of the prior patent (as it encompasses claim 1).
All elements of claim 5 and 18 are found in claim 6 of the prior patent (as it encompasses claim 1).
All elements of claim 6 are found in claim 8 of the prior patent (as it encompasses claim 1).
All elements of claims 7 and 20 are found in claim 9 of the prior patent (as it encompasses claim 1).
All elements of claim 8 are found in claim 10 of the prior patent (as it encompasses claim 1).
All elements of claim 9 are found in claim 11 of the prior patent (as it encompasses claim 1).
All elements of claim 10 are found in claim 13 of the prior patent (as it encompasses claim 1).
All elements of claims 15 and 25 are found in claim 3 of the prior patent (as it encompasses claim 1).
All elements of claims 17 and 27 are found in claim 5 of the prior patent (as it encompasses claim 1).

Claims 1-7, 11-16, 18-28, 30, 31, 36-51, 53, 57-62, and 67-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, and 8-13 of U.S. Patent No. 9,358,007. Although the claims at issue are not identical, they are not patentably distinct from each other because, if allowed, the instant claims would improperly extend the “right to exclude” already granted in the patent. The claims of the patent “anticipate” the claims of the application. Accordingly, the application claims are not patentable distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
All elements of claims 1, 2, 6, 11-13, 15, 21-25, 36, 37, 41, 53, 57-62, and 67-73 are found in claim 4 of the prior patent (as it encompasses claim 1).
All elements of claims 3, 14, and 43-45 are found in claim 6 of the prior patent (as it encompasses claims 4 and 1).
All elements of claims 4, 16, 19, 26, 30, 46, and 51 are found in claim 8 of the prior patent (as it encompasses claims 4 and 1).
All elements of claims 5, 18, 28, and 48 are found in claim 10 of the prior patent (as it encompasses claims 4 and 1).
All elements of claims 7, 20, and 42 are found in claim 5 of the prior patent (as it encompasses claims 4 and 1).
All elements of claims 17, 27, and 47 are found in claim 9 of the prior patent (as it encompasses claims 4 and 1).
All elements of claim 31 are found in claim 13 of the prior patent (as it encompasses claims 4 and 1).
All elements of claims 38-40 are found in claim 1 of the prior patent.
All elements of claim 49 are found in claim 11 of the prior patent (as it encompasses claims 10, 4, and 1).
All elements of claim 50 are found in claim 12 of the prior patent (as it encompasses claims 4 and 1).

Claim Objections
Claims 2, 23, 24, 38, and 73 are objected to because of the following informalities:
In line 2 of claim 2, “dimensional” should read “dimensioned”
In line 7 of claim 23, “the through channel” should read “a through channel”
In line 1 of claim 24, “dimension” should read “dimensioned”
In line 11 of claim 38, “pusher arranged” should read “pusher, the fastener member arranged”
In line 6 of claim 73, “pusher arranged” should read “pusher, the one of the first and second members arranged”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 52, it is unclear to which structure “the fastener member” refers. Claim 23, from which claim 52 depends, discloses “a first member”, “a second member”, and “a connecting member”. Furthermore, it is unclear whether “a piercing tip” introduced in claim 52 refers to the same or a different structure as the “pointed tip” of claim 23. For examination, “the fastener member” refers to the combination of the first member, second member, and connecting member. The “piercing tip” and “pointed tip” will be interpreted to refer to separate structures.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 11, 23, 25, 27-29, 37, 53, and 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart (US 5,626,614).
Regarding claim 1, Hart discloses a fastener for use in a mammalian body, comprising: a first member (fig. 1, element 12); a second member 16, the first and second members having first and second ends; and a connecting member 14 fixed (see fig. 4) to each of the first and second members intermediate the first and second ends and extending between the first and second members, the first and second members being separated by the connecting member, and one of the first and second members having a through channel (fig. 7, lumen of element 12) along the axis arranged to be slidingly received on a tissue piercing deployment wire 54, and a slit 92 extending between the first and second ends and communicating with the through channel.
Regarding claim 4, the connecting member (fig. 1, element 14) is flexible permitting another one of the first and second members to be next to the one of the first and second members when the one of the first and second members is on the tissue piercing deployment wire. Examiner notes that “next to” does not require a specific degree of proximity.
Regarding claim 5, one end of the one of the first and second members further includes a pointed tip (see fig. 7, element 12).
Regarding claim 6, the through channel (fig. 7, lumen of element 12) comprises a through bore.
Regarding claim 8, the first member (fig. 7, element 12), the second member 14, and the connecting member 16 are all formed in one piece. Examiner notes that all three components are formed as one connected unit.
Regarding claim 11, the through channel (fig. 7, lumen of element 12) has a diameter, wherein the slit 92 has a width, and wherein the width of the slit is less than the diameter of the through channel.
Regarding claim 23, Hart discloses a fastener assembly for use in a mammalian body, comprising: a fastener including a first member (fig. 1, element 12), a second member 16, wherein the first and second members have first and second ends, and a connecting member 14 fixed (see fig. 4) to each of the first and second members intermediate the first and second ends and extending between the first and second members, wherein the first and second members are separated by the connecting member, and wherein one of the first and second members has a cross-sectional dimension and a slit (fig. 7, element 92) extending between the first and second ends and communicating with a through channel (lumen of element 12); a deployment wire 54 arranged to be slidingly received by the through channel of the one of the first and second members and having a pointed tip to pierce into tissue, the pointed tip having a cross-sectional dimension equal to or greater than the cross-sectional dimension of the through channel; and a pusher 65 that pushes the one of first and second members into the tissue while on the deployment wire.
Regarding claim 25, the pusher (fig. 4, element 65) is also arranged to be slidingly received on the deployment wire 54.
Regarding claim 27, the first and second members are arranged to be side by side when the one of the first and second members is slidingly received on the deployment wire. Examiner notes that “side by side” does not require a specific degree of proximity.
Regarding claim 28, one end of the one of the first and second members of the fastener further includes a pointed tip (see fig. 7, element 12).
Regarding claim 29, the pointed tip (see fig. 7, element 12) comprises a truncated cone.
Regarding claim 37, the through channel (fig. 7, lumen of element 12) has a diameter, wherein the slit 92 has a width, and wherein the width of the slit is less than the diameter of the through channel.
Regarding claim 53, Hart discloses a fastener for use in a mammalian body, comprising: a first member (fig. 1, element 12); a second member 16, the first and second members having first and second ends; and a connecting member 14 fixed (see fig. 4) to each of the first and second members intermediate the first and second ends and extending between the first and second members, the first and second members being separated by the connecting member, and one of the first and second members having a through channel (fig. 7, lumen of element 12) arranged to be slidingly received on a tissue piercing deployment wire 54, and a configuration alterable by the tissue piercing deployment wire that permits release of the fastener from the tissue piercing deployment wire (proximal movement of the wire relative to the fastener results in release of the fastener).
Regarding claim 62, Hart discloses a fastener assembly for use in a mammalian body, comprising: a fastener including a first member (fig. 1, element 12), a second member 16, wherein the first and second members have first and second ends, and a connecting member 16 fixed (see fig. 4) to each of the first and second members intermediate the first and second ends and extending between the first and second members, wherein the first and second members are separated by the connecting member, and wherein one of the first and second members has a longitudinal axis and a through channel (fig. 7, lumen of element 12) along the axis; a deployment wire 54 arranged to be slidingly received by the through channel of the one of the first and second members and to pierce into the tissue; and a pusher 65 that pushes the one of first and second members into the tissue while on the deployment wire, the one of the first and second members having a configuration that is alterable by the tissue piercing deployment wire that permits release of the fastener from the tissue piercing deployment wire upon relative movement of the one of the first and second members and the tissue piercing deployment wire (proximal movement of the wire relative to the fastener results in release of the fastener).

Claim(s) 1-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker et al. (US 7,632,287).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Baker discloses a fastener for use in a mammalian body, comprising: a first member (fig. 17, element 1102); a second member 1104, the first and second members having first and second ends; and a connecting member 1106 fixed to each of the first and second members intermediate the first and second ends and extending between the first and second members, the first and second members being separated by the connecting member, and one of the first and second members having a through channel 1112 along the axis arranged to be slidingly received on a tissue piercing deployment wire (fig. 19, element 164), and a slit (fig. 17, element 1126) extending between the first and second ends and communicating with the through channel.  
Regarding claim 2, the slit (fig. 17, element 1126) includes an elongated slot portion dimensional to receive the tissue piercing deployment wire.  
Regarding claim 3, the slit (fig. 17, element 1126) is substantially parallel to the through channel.  
Regarding claim 4, the connecting member (fig. 17, element 1106) is flexible permitting another one of the first and second members to be next to the one of the first and second members when the one of the first and second members is on the tissue piercing deployment wire (see fig. 19).  
Regarding claim 5, one end of the one of the first and second members further includes a pointed tip (fig. 17, element 1124).  
Regarding claim 6, the through channel (fig. 17, element 1112) comprises a through bore.  
Regarding clam 7, the first member, the second member, and the connecting member are all formed of plastic material (col. 3, ll. 65-67).  
Regarding claim 8, the first member, the second member, and the connecting member are all formed in one piece (col. 3, ll. 65-67).  
Regarding claim 9, the connecting member is formed of plastic elastic material (col. 4, ll. 1-2).  
Regarding claim 10, the plastic material includes a color pigment contrasting with body tissue color to enable visualization of the fastener with an endoscope (col. 4, ll. 4-6).  
Regarding claim 11, the through channel (fig. 17, element 1112) has a diameter, wherein the slit 1126 has a width, and wherein the width of the slit is less than the diameter of the through channel.  
Regarding claim 12, Baker discloses a fastener assembly for use in a mammalian body, comprising: a fastener including a first member (fig. 17, element 1102), a second member 1104, wherein the first and second members have first and second ends, and a connecting member 1106 fixed to each of the first and second members intermediate the first and second ends and extending between the first and second members, wherein the first and second members are separated by the connecting member, and wherein one of the first and second members has a longitudinal axis, a through channel 1112 along the axis, and a slit 1126 extending between the first and second ends and communicating with the through channel; a deployment wire (fig. 19, element 164) arranged to be slidingly received by the through channel of the one of the first and second members and to pierce into the tissue and arranged to be received by the slit to enable early deployment of the one of the first and second members and reduced tissue compression; and a pusher 166 that pushes the one of first and second members into the tissue while on the deployment wire.  
Regarding claim 13, the slit (fig. 17, element 1126) includes a slotted portion dimensioned to receive the deployment wire.  
Regarding claim 14, the slit (fig. 17, element 1126) is substantially parallel to the through channel.  
Regarding claim 15, the pusher is also arranged to be slidingly received on the deployment wire (see figs. 19-20).  
Regarding claim 16, the connecting member (fig. 19, element 1106) of the fastener is flexible (see figs. 19-20), and wherein the assembly further comprises a guide tube 168 extending over the deployment wire and the fastener, the other one of the first and second members being disposed next to the one of the first and second members within the guide tube.  
Regarding claim 17, the first (fig. 19, element 1102) and second 1104 members are arranged to be side by side when the one of the first and second members is slidingly received on the deployment wire.  
Regarding claim 18, one end of the one of the first and second members of the fastener further includes a pointed tip (fig. 17, element 1124).  
Regarding claim 19, Baker discloses a guide tube (fig. 19, element 168) extending over the deployment wire and the fastener.  
Regarding claim 20, the first member, the second member, and the connecting member of the fastener are all formed of plastic material (col. 3, ll. 65-67).  
Regarding claim 21, the one of the first and second members of the fastener is self-deployable when the tissue piercing deployment wire is received by the slit (see fig. 21).  
Regarding claim 22, the through channel (fig. 17, element 1112) has a diameter, wherein the slit 1126 has a width, and wherein the width of the slit is less than the diameter of the through channel.  
Regarding claim 23, Baker discloses a fastener assembly for use in a mammalian body, comprising: a fastener including a first member (fig. 17, element 1102), a second member 1104, wherein the first and second members have first and second ends, and a connecting member 1106 fixed to each of the first and second members intermediate the first and second ends and extending between the first and second members, wherein the first and second members are separated by the connecting member, and wherein one of the first and second members has a cross-sectional dimension and a slit 1126 extending between the first and second ends and communicating with a through channel 1112; a deployment wire (fig. 19, element 164) arranged to be slidingly received by the through channel of the one of the first and second members and having a pointed tip 178 to pierce into tissue, the pointed tip having a cross-sectional dimension equal to or greater than the cross-sectional dimension of the through channel; and a pusher 166 that pushes the one of first and second members into the tissue while on the deployment wire.  
Regarding claim 24, the slit (fig. 17, element 1126) includes a slot portion dimension to receive the deployment wire.  
Regarding claim 25, the pusher (fig. 19, element 166) is also arranged to be slidingly received on the deployment wire.  
Regarding claim 26, the connecting member (fig. 17, element 1106) of the fastener is flexible (see figs. 19-20), and wherein the assembly further comprises a guide tube 168 extending over the deployment wire and fastener, the other one of the first and second members being disposed next to the one of the first and second members within the guide tube.  
Regarding claim 27, the first and second members are arranged to be side by side when the one of the first and second members is slidingly received on the deployment wire (see fig. 19).  
Regarding claim 28, one end of the one of the first and second members of the fastener further includes a pointed tip (fig. 17, element 1124).  
Regarding claim 29, the pointed tip (fig. 17, element 1124) comprises a truncated cone.  
Regarding claim 30, Baker discloses a guide tube (fig. 19, element 168) extending over the deployment wire and the fastener.  
Regarding claim 31, the one of the first and second members is formed of a flexible material (col. 7, ll. 3-5) to permit the deployment wire to be received within the through channel through the slit.  
Regarding claim 32, the first member, the second member, and the connecting member of the fastener are all formed of plastic material (col. 3, ll. 65-67).  
Regarding claim 33, the first member, the second member, and the connecting member of the fastener are all formed in one piece (col. 3, ll. 65-67).  
Regarding claim 34, the fastener is formed of one of polyurethane, thermoplastic elastomer, and polypropylene (col. 7, ll. 3-5).  
Regarding claim 35, the fastener is formed of metal (col. 7, ll. 6-7).  
Regarding claim 36, the one of the first and second members of the fastener is self-deployable when the tissue piercing deployment wire is received by the slit during retraction (see fig. 21).
Regarding claim 37, the through channel (fig. 17, element 1112) has a diameter, wherein the slit 1126 has a width, and wherein the width of the slit is less than the diameter of the through channel. Examiner notes that, in Figure 19, the tip of the first member 1102 tapers to the diameter of the deployment wire 164 and that, in Figure 18, the distal end of the slit 1126 is less than the diameter of the tip of the first member.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Hayhurst et al. (US 5,041,129).
Regarding claim 3, Hart discloses the invention essentially as claimed except wherein the slit is substantially parallel to the through channel. The difference between Hart and the claimed invention is that Hart uses a cylindrical opening through the sidewall to pass the suture through the wall of the t-anchor. Hayhurst teaches an opening that can be substituted for the opening of Hart. Specifically, Hayhurst teaches more elongate openings (fig. 1, element 18) for securing a suture 25 to the t-anchor. Hayhurst also shows that the function of the substituted element (i.e., the elongate hole) was also known to be securing a t-anchor by applying a pulling force to the midpoint of the anchor (see fig. 5). Accordingly, by substitution of elements, the prior art references teach all of the claimed elements and show that the results of the substitution would have been predictable. Based on the above findings, it would have been obvious to one skilled in the art to substitute the cylindrical opening of Hart with the elongated opening of Hayhurst.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart.
Regarding claim 7, the first member (fig. 1, element 12) and the second member 16 are formed of plastic material (col. 6, ll. 44-46). Hart discloses the invention essentially as claimed except wherein the connecting member is formed of plastic material. However, Hart does disclose element 14 as a suture (col. 3, line 55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suture of Hart to be nylon, in order to employ a well-known suture material.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Suzuki et al. (US 2003/0216613).
Regarding claim 10, Hart discloses the invention essentially as claimed except wherein the plastic material includes a color pigment contrasting with body tissue color to enable visualization of the fastener with an endoscope. Suzuki teaches marking surgical tools with blue or green, in order to facilitate recognition in endoscopic images (paragraph 0479). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hart with color pigments, in order to facilitate recognition in endoscopic images.

Claim(s) 38-45, 47-49, and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Bonzel (US 4,762,129).
Regarding claim 38, Hart discloses a fastener assembly for use in a mammalian body, comprising: a deployment wire (fig. 7, element 12) having an end arranged to pierce into tissue to be fastened; a fastener including a member 12 having a through channel dimensioned to be slidingly received on the deployment wire; and a pusher 65 that pushes the fastener into the tissue while on the deployment wire, the pusher being tubular having a distal end, a sidewall, and a lumen, wherein the pusher is carried on the deployment wire in the lumen and beyond the distal end of the pusher, and wherein the fastener member is carried on the deployment wire between the deployment wire end and the distal end of the pusher, the fastener member arranged to pierce into the tissue upon being pushed by the pusher.
Hart discloses the invention essentially as claimed except wherein the pusher has an opening in the sidewall communicating with the lumen, the deployment wire extending through the sidewall opening. Bonzel teaches arranging a wire and catheter as a rapid-exchange system, in order to reduce frictional forces between the wire and catheter and improve control (col. 1, ll. 49-55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hart to incorporate a rapid-exchange system, in order to reduce frictional forces and improve control.
Regarding claim 39, the fastener member (Hart; fig. 7, element 12) includes first and second ends and a slit 92 extending between the first and second ends and communicating with the through channel.
Regarding claim 40, the through channel (Hart; fig. 7, lumen of element 12) has a diameter, wherein the slit 92 has a width, and wherein the width of the slit is less than the diameter of the through channel.
Regarding claim 41, the fastener member is a first member, and wherein the fastener includes the first member (Hart; fig. 1, element 12), a second member 16 and a connecting member 14 extending between the first and second members.
Regarding claim 42, the first member (Hart; fig. 1, element 12) and the second member 16 are formed of plastic material (col. 6, ll. 44-46). Hart discloses the invention essentially as claimed except wherein the connecting member is formed of plastic material. However, Hart does disclose element 14 as a suture (col. 3, line 55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suture of Hart to be nylon, in order to employ a well-known suture material.
Regarding claim 43, the first member (Hart; fig. 7, element 12) includes first and second ends and a slit 92 extending between the first and second ends and communicating with the through channel.
Regarding claim 44, the slit (Hart; fig. 7, element 92) includes an elongated slot.
Regarding claim 45, the first member (Hart; fig. 7, element 12) of the fastener is self-deployable when the tissue piercing deployment wire is received by the elongated slot 92. Examiner notes that having the suture 14 pass through the slot 92 permits the anchor 12 to deploy into its final orientation (see fig. 4) when the suture is tensioned.
Regarding claim 47, the first (Hart; fig. 1, element 12) and second 16 members are arranged to be side by side when the first member is a slidingly received on the deployment wire. Examiner notes that “side by side” does not require a specific degree of proximity.
Regarding claim 48, one end of the first member of the fastener further includes a pointed tip (see fig. 7, element 12).
Regarding claim 49, the first member (Hart; fig. 7, element 12), the second member 14, and the connecting member 16 are all formed in one piece. Examiner notes that all three components are formed as one connected unit.
Regarding claim 73, the pusher (Hart; fig. 7, element 65) is tubular having a distal end, a sidewall, and a lumen, wherein the pusher is carried on the tissue piercing deployment wire 54, the tissue piercing deployment wire extending through the lumen and beyond the distal end of the pusher, and wherein the one of the first and second members is carried on the deployment wire between the deployment wire end and the distal end of the pusher, the one of the first and second members arranged to pierce into the tissue upon being pushed by the pusher. Hart discloses the invention essentially as claimed except wherein the pusher has an opening in the sidewall communicating with the lumen, the deployment wire extending through the sidewall opening. Bonzel teaches arranging a wire and catheter as a rapid-exchange system, in order to reduce frictional forces between the wire and catheter and improve control (col. 1, ll. 49-55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hart to incorporate a rapid-exchange system, in order to reduce frictional forces and improve control.

Claim(s) 38-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Bonzel.
Regarding claim 38, Baker discloses a fastener assembly for use in a mammalian body, comprising: a deployment wire (fig. 19, element 164) having an end 178 arranged to pierce into tissue to be fastened; a fastener including a member (fig. 17, element 1102) having a through channel 1112 dimensioned to be slidingly received on the deployment wire; and a pusher (fig. 19, element 166) that pushes the fastener into the tissue while on the deployment wire, the pusher being tubular having a distal end, a sidewall, and a lumen, wherein the pusher is carried on the deployment wire, the deployment wire extending into the lumen and beyond the distal end of the pusher, and wherein the fastener member is carried on the deployment wire between the deployment wire end 178 and the distal end of the pusher, the fastener arranged to pierce into the tissue upon being pushed by the pusher.
Baker discloses the invention essentially as claimed except wherein the pusher has an opening in the sidewall communicating with the lumen, the deployment wire extending through the sidewall opening. Bonzel teaches arranging a wire and catheter as a rapid-exchange system, in order to reduce frictional forces between the wire and catheter and improve control (col. 1, ll. 49-55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hart to incorporate a rapid-exchange system, in order to reduce frictional forces and improve control.
Regarding claim 39, the fastener member includes first and second ends and a slit (fig. 17, element 1126) extending between the first and second ends and communicating with the through channel.  
Regarding claim 40, the through channel (fig. 17, element 1112) has a diameter, wherein the slit has a width, and wherein the width of the slit is less than the diameter of the through channel. Examiner notes that, in Figure 19, the tip of the first member 1102 tapers to the diameter of the deployment wire 164 and that, in Figure 18, the distal end of the slit 1126 is less than the diameter of the tip of the first member.
Regarding claim 41, the fastener member is a first member (fig. 17, element 1102), and wherein the fastener includes the first member, a second member 1104 and a connecting member 1106 extending between the first and second members.  
Regarding claim 42, the first member, the second member, and the connecting member of the fastener are all formed of plastic material (col. 3, ll. 65-67).  
Regarding claim 43, the first member includes first and second ends and a slit (fig. 17, element 1126) extending between the first and second ends and communicating with the through channel.  
Regarding claim 44, the slit (fig. 17, element 1126) includes an elongated slot.  
Regarding claim 45, the first member of the fastener is self-deployable when the tissue piercing deployment wire is received by the elongated slot (see fig. 21).  
Regarding claim 46, the connecting member (fig. 17, element 1106) of the fastener is flexible (see figs. 20-23), and wherein the assembly further comprises a guide tube 168 extending over the deployment wire and the fastener, the second member being disposed next to the first member within the guide tube.  
Regarding claim 47, the first and second members are arranged to be side by side when the first member is a slidingly received on the deployment wire (see fig. 19).  
Regarding claim 48, one end of the first member of the fastener further includes a pointed tip (fig. 17, element 1124).  
Regarding claim 49, the first member, the second member, and the connecting member of the fastener are all formed in one piece (col. 3, ll. 65-67).  
Regarding claim 50, the fastener is formed of a shape memory material (col. 7, ll. 1-7).  
Regarding claim 51, Baker discloses a guide tube (fig. 19, element 168) extending over the deployment wire and the fastener.

Claim(s) 53-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Goldberg et al. (US 2012/0259168).
Regarding claim 53, Baker discloses a fastener for use in a mammalian body, comprising: a first member (fig. 17, element 1102); a second member 1104, the first and second members having first and second ends; and a connecting member 1106 fixed to each of the first and second members intermediate the first and second ends and extending between the first and second members, the first and second members being separated by the connecting member, and one of the first and second members having a through channel 1112 arranged to be slidingly received on a tissue piercing deployment wire (fig. 19, element 164).
Baker discloses the invention essentially as claimed except for a configuration alterable by the tissue piercing deployment wire that permits release of the fastener from the tissue piercing deployment wire. Goldberg shows that preformed slits and score lines that fail upon application of force are equivalent structures known in the art (paragraph 0104). Because these two structures were art-recognized equivalents, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the preformed slit of Baker for the score line of Goldberg. 
Regarding claim 54, the configuration of the one of the first and second members is tearable by the tissue piercing deployment wire (Goldberg; paragraph 0104).  
Regarding claim 55, the one of the first and second members has a sidewall, and wherein the sidewall is tearable by the tissue piercing deployment wire (Goldberg; paragraph 0104).  
Regarding claim 56, the sidewall has a varying thickness. Examiner notes that, as pressure is applied to a score line and the sidewall stretches, the wall thickness decreases.
Regarding claim 57, the configuration of the one of the first and second members is deformable by the tissue piercing deployment wire (Goldberg; paragraph 0104).  
Regarding claim 58, the one of the first and second members has a sidewall, and wherein the sidewall is deformable by the tissue piercing deployment wire (Goldberg; paragraph 0104).  
Regarding claim 59, the sidewall includes a lengthwise slit (Baker; fig. 17, element 1126).  
Regarding claim 60, the lengthwise slit (Baker; fig. 17, element 1126) is continuous from the first end to the second end.  
Regarding claim 61, the slit (Baker; fig. 17, element 1126) includes a slot portion.  
Regarding claim 62, Baker discloses a fastener assembly for use in a mammalian body, comprising: a fastener including a first member (fig. 17, element 1102), a second member 1104, wherein the first and second members have first and second ends, and a connecting member 1106 fixed to each of the first and second members intermediate the first and second ends and extending between the first and second members, wherein the first and second members are separated by the connecting member, and wherein one of the first and second members has a longitudinal axis and a through channel 1112 along the axis; a deployment wire (fig. 19, element 164) arranged to be slidingly received by the through channel of the one of the first and second members and to pierce into the tissue; and a pusher 166 that pushes the one of first and second members into the tissue while on the deployment wire
Baker discloses the invention essentially as claimed except wherein the one of the first and second members having a configuration that is alterable by the tissue piercing deployment wire that permits release of the fastener from the tissue piercing deployment wire upon relative movement of the one of the first and second members and the tissue piercing deployment wire. Goldberg shows that preformed slits and score lines that fail upon application of force are equivalent structures known in the art (paragraph 0104). Because these two structures were art-recognized equivalents, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the preformed slit of Baker for the score line of Goldberg.
Regarding claim 63, the configuration of the one of the first and second members is tearable by the tissue piercing deployment wire (Goldberg; paragraph 0104).  
Regarding claim 64, the one of the first and second members has a cross-sectional dimension and wherein the tissue piercing deployment wire has a tip end having a cross-sectional dimension that is greater than or equal to the cross-sectional dimension of the through channel (see Baker; fig. 19).  
Regarding claim 65, the one of the first and second members has a sidewall, and wherein the sidewall is tearable by the tissue piercing deployment wire (Goldberg; paragraph 0104).  
Regarding claim 66, the sidewall has a varying thickness. Examiner notes that, as pressure is applied to a score line and the sidewall stretches, the wall thickness decreases.
Regarding claim 67, the configuration of the one of the first and second members is deformable by the tissue piercing deployment wire (Goldberg; paragraph 0104).  
Regarding claim 68, the one of the first and second members has a cross-sectional dimension and wherein the tissue piercing deployment wire has a tip end having a cross-sectional dimension that is greater than or equal to the cross-sectional dimension of the through channel (see Baker; fig. 19).  
Regarding claim 69, the one of the first and second members has a sidewall, and wherein the sidewall is deformable by the tissue piercing deployment wire (Goldberg; paragraph 0104).  
Regarding claim 70, the sidewall includes a lengthwise slit (Baker; fig. 17, element 1126).  
Regarding claim 71, the lengthwise slit (Baker; fig. 17, element 1126) is continuous from the first end to the second end.  
Regarding claim 72, the slit (Baker; fig. 17, element 1126) includes a slot portion.

Claim(s) 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Goldberg as applied to claim 62, and further in view of Bonzel.
Regarding claim 73, Baker disclose the pusher (fig. 19, element 166) being tubular and having a distal end, a sidewall, and a lumen, wherein the pusher is carried on the tissue piercing deployment wire 164, the tissue piercing deploymenet wire extending into the lumen and beyond the distal end of the pusher, and wherein the one of the first and second members is carried on the deployment wire between the deployment wire end and the distal end of the pusher, the fastener arranged to pierce into the tissue upon being pushed by the pusher.
Modified Baker discloses the invention essentially as claimed except wherein the pusher has an opening in the sidewall communicating with the lumen, the deployment wire extending through the sidewall opening. Bonzel teaches arranging a wire and catheter as a rapid-exchange system, in order to reduce frictional forces between the wire and catheter and improve control (col. 1, ll. 49-55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hart to incorporate a rapid-exchange system, in order to reduce frictional forces and improve control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771   
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771